Citation Nr: 1759831	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  11-33 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depression disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from November 1974 to March 1977.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2010 rating decision, by the Indianapolis, Indiana, Regional Office (RO), which denied the claims of entitlement to service connection for diabetes mellitus, type II and service connection for depression.  The Veteran perfected a timely appeal of that decision.  

The Board notes that entitlement to service connection for PTSD was denied in a September 2013 rating decision.  A notice of disagreement (NOD) was received in June 2014, and a statement of the case (SOC) was issued in June 2017.  The Veteran has not submitted a substantive appeal.  However, the United States Court of Appeals for Veterans Claims (Court) has held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal has been revised to include consideration of the all psychiatric diagnoses of record in this case.  

The issue of entitlement to service connection for an acquired psychiatric disorder, including an anxiety disorder, a depression disorder, and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Diabetes mellitus did not manifest during the Veteran's active service or to a compensable degree within one year after active service, and the current diabetes mellitus has not been otherwise linked to service.  



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for diabetes mellitus, type II, which he claims developed as a result of military service.  The Veteran maintains that he did not have any problems with diabetes prior to his entrance into service in 1974.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  

After careful review of the evidentiary record, the Board finds that the preponderance of the evidence is against the claim of service connection for diabetes mellitus, type II.  

In this case, the Veteran does not contend that his diabetes or related symptoms had its onset during service.  Indeed, the Veteran's service treatment records (STRs) are completely silent with respect to any complaints, treatment or diagnosis related to diabetes mellitus.  Further, the Veteran's February 1977 service examination prior to discharge was silent with respect to any findings of diabetes mellitus.  The Veteran specifically denied any family history of diabetes.  

Lay and medical evidence show that the Veteran was diagnosed with diabetes mellitus, type II, in 1995, more than 18 years following the Veteran's discharge from service.  Maxson v. Gober, 230 F.3rd 1330, 1333   (Fed. Cir. 2000).  Therefore, as the Veteran did not manifest diabetes mellitus within one year of his service discharge in March 1977, he is not entitled to presumptive service connection for such diseases.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, while the Veteran's VA medical records reflect that he is currently diagnosed with diabetes mellitus, type II, the records do not reflect that any medical professional has ever indicated that his diagnosed condition may have been related to active duty service.  

Indeed, the only evidence in support of his claim is the Veteran's own statements that his diabetes developed as a result of his military service.  The Board recognizes that the Veteran served as a medical service specialist but finds that his conclusory statements do not contain sufficient explanation to warrant service connection or to trigger VA's duty to provide a medical examination in this case.  This is in light of the STR's that indicate no onset of diabetes or reason to believe that he had diabetes during service and the post service treatment records which provide no indication of causation of diabetes by service.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102.  


ORDER

Service connection for diabetes mellitus, type II is denied.  

REMAND

The Veteran maintains that he developed psychiatric problems as a result of stressful incidents that occurred during his period of active duty in service.  The Veteran indicated that he was reassigned from his assignment in the emergency room because it was determined that he was too overweight to work in a public area; he was transferred to a department in the hospital that was out of sight.  The Veteran related that he was subsequently subjected to weekly weigh-ins and criticism for being overweight.  The Veteran indicates that he was discharged early from service for being overweight; as a result, he has been depressed ever since his discharge from service.  The Veteran related that his depression has caused a lot of problems in his personal life.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159.  A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed psychiatric disorder.  

The evidence of record indicates that the Veteran has received ongoing clinical attention for a psychiatric disorder, variously diagnosed.  Significantly, a review of his VA treatment records also shows that he has stated to VA physicians on numerous occasions that he experienced in-service stressors while on active duty, including being discharged due to excess weight in 1977.  Those statements are documented, for example, in numerous VA treatment notes dated between December 2008 and July 2010.  Significantly, a December 2008 VA progress note reflects a diagnosis of major depression and history of anxiety disorder, with the stressor being reported as unresolved issues concerning military and reported discharge due to excess weight in 1977.  A similar report was documented in May 2009.  A subsequent VA progress note, dated in September 2012, reflects a diagnosis of PTSD.  

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the Veteran has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  Here, the record indicates that the Veteran displays possible signs and symptoms of a psychiatric disorder; he claims that his psychiatric disorder is attributable to his active duty service, and he has cited in-service stressors.  Thus, under McLendon, he may be entitled to an examination to determine the etiology of any such acquired psychiatric disorders, and the Board finds that he should indeed be afforded one.  

In this case, given the standard of the regulation, the Board finds that a medical nexus opinion is required in order to fulfill the duty to assist.  See 38 C.F.R. § 3.159 (c) (4); see also McLendon, supra.  Specifically, taking into consideration the Veteran's statements regarding his symptoms ever since his discharge from service for being overweight, and the Veteran's military occupational specialty, in addition to post-service notations indicating that the Veteran's depression may be due to unresolved issues concerning military service and his discharge for being overweight, when taken together, suggest that the Veteran's current acquired psychiatric disorders (anxiety disorder, depression, and PTSD) may be associated with military service.  Therefore, a remand is required because there is no medical opinion of record discussing the possible relationship between currently shown acquired psychiatric disability and the Veteran's time spent on active duty.  

The case is hereby REMANDED to the AOJ for the following actions:

1.  Send a letter to the Veteran asking him to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his psychiatric disorder.  The AOJ should undertake appropriate development to obtain any outstanding, pertinent VA treatment records and associate them with the claims file.  

2.  The AOJ should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Based on the review of the claims files and examination of the Veteran, the examiner should identify: whether the Veteran has any other current diagnosed acquired psychiatric disorders present during the period of this claim, and whether such diagnosed disorder is at least as likely as not (i.e., at least 50 percent probable) originated during service, is etiologically related to service.  The VA examiner should consider and discuss the Veteran's reported history and contentions, as well as, any other pertinent medical nexus evidence of record.  The rationale for all opinions expressed must be provided.  

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

	(CONTINUED ON NEXT PAGE)


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


